United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CARDIAC CATH LAB, Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1362
Issued: December 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 11, 2012 appellant filed a timely appeal from a January 26, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back injury in the performance of duty on July 15, 2011.
FACTUAL HISTORY
On August 9, 2011 appellant, then a 48-year-old nurse, filed a claim for injury alleging
that he sustained a back injury on July 15, 2011. He indicated that he had reinjured himself,

1

5 U.S.C. § 8101 et seq.

three days after returning to work from a prior injury, when he bent down to pick up a small
package.2
A health unit note dated August 11, 2011, signed by Greg Loyd, a physician’s assistant,
stated an impression of lumbar strain and advised that appellant should refrain from lifting,
carrying or pushing over 10 pounds.
An August 23, 2011 magnetic resonance imaging (MRI) scan diagnostic report signed by
Dr. David Poage, a Board-certified physician in diagnostic radiology, found L5-S1 high intensity
zone and an associated right lateral recess disc protrusion touching right S1 nerve root.
Dr. Victoria Halgren, a Board-certified physician in family medicine, noted in an
August 25, 2011 report that appellant was seen for back pain that he had sustained on the job
months ago and that an MRI scan report indicated that appellant had a herniated disc. On
August 29, 2011 she stated that appellant continued to experience severe low back pain from disc
herniation and that he was awaiting a neurosurgical appointment.
Also submitted were several work restriction forms signed by Dr. Halgren who indicated
that appellant’s injury was work related by a check mark.
A health unit record dated September 6, 2011, prepared by the physician’s assistant,
noted that appellant had continued back pain radiating down the left leg.
OWCP received medical records indicating that appellant sustained a work-related low
back strain on June 20, 2011. On October 3, 2011 appellant was offered a temporary light-duty
assignment to accommodate his June 20, 2011 injury.
In a decision dated November 22, 2011, OWCP denied appellant’s claim on the grounds
that the medical evidence was insufficient to establish a diagnosed medical condition which
could be connected to the accepted July 15, 2011 employment incident.
Appellant disagreed with the decision and submitted a request for reconsideration.
An October 17, 2011 report signed by Dr. Thomas Gensler, Board-certified in aerospace
medicine, noted appellant’s back pain and recommended physical therapy to accelerate recovery.
A November 15, 2011 addendum to the August 25, 2011 report from Dr. Halgren noted
that appellant’s injury was sustained at work two months prior to his visit and diagnosed
appellant with back strain with disc herniation.
Also submitted was a December 30, 2011 medical report signed by Dr. Gregory Gordon,
a Board-certified interventional radiologist, who stated that he had worked with appellant within
a professional capacity for over two and a half years, and did not see him complain of any lower
back symptoms until the July 15, 2011 injury. Dr. Gordon stated that he began treating appellant
two months following the injury. He also asserted that appellant was referred to him for “pain
2

Appellant filed this claim as a recurrence of disability from a June 20, 2011 injury. OWCP converted the claim
to a claim for traumatic injury.

2

treatment procedures for his low back pain which was sustained from work-related straining and
lifting.” Dr. Gordon noted that “there is a direct causal relationship to [appellant]’s symptoms,
physical exam[ination] and imaging findings. [Appellant]’s imaging findings are consistent with
a tear of the L5[-]S1 intervertebral disc, consistent with an annular tear and annular leak. No
significant loss of disc space height is present to suggest a chronic change.” Dr. Gordon also
explained that the “radiographic findings of discs ... may cause mass-like effects on adjacent
nerves as well as irritation from the chemical leak of the substance within disc space. This is
known as a ‘Chemical Mechanical Theory’ for low back and correlates very well with the
historical events noted throughout [appellant]’s recovery.” Dr. Gordon concluded that “I have
no question that there is a direct causal relationship between the strain and stress induced from
the lifting with the annular tear within the disc space.”
By decision dated January 26, 2012, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that the July 15, 2011 employment incident occurred as alleged. The
issue is whether appellant established that the incident caused his back injury. The Board finds
that he did not submit sufficient medical evidence to support that his low back conditions were
causally related to the July 15, 2011 employment incident.
Dr. Halgren’s August 25, 2011 medical report mentioned that appellant had a back injury
from his work “months ago,” and diagnosed him with herniated disc. Her opinion is of limited
probative value as it is not based upon a complete medical history. Dr. Halgren did not provide a
history of appellant’s June 20, 2011 injury, nor of his July 15, 2011 injury. Lacking the
appropriate factual and medical history, she did also did not provide a rationalized medical
opinion explaining causal relationship between appellant’s lumbar strain and herniated disc
conditions and the July 15, 2011 employment incident. Similarly, Dr. Halgren’s November 15,
2011 addendum report also did not discuss the July 15, 2011 work incident, and it did not
include an opinion as to how the incident had caused his back condition. As such, the probative
value of these medical reports is limited. While Dr. Halgren’s work restriction notes indicated
that appellant’s condition was work related by a check mark, they do not satisfy the causal
relationship element of his claim. The Board has held that, without further explanation or
rationale, a check mark on a form report is not sufficient to establish causation.8
Dr. Gordon’s December 30, 2011 medical report asserted that there existed a direct
causal relationship between the strain and stress induced by lifting and the annular tear within the
disc space, and that the tear led to his back pain. However, while the report adequately explained
how the annular tear led to appellant’s symptoms, it failed to clearly explain the mechanism
through which the July 15, 2011 lifting incident had caused the annular tear. The Board also
notes that Dr. Gordon did not discuss the significance of appellant’s June 20, 2011 injury and did
not discuss in detail the lifting incident of July 15, 2011. The Board has held that medical
reports consisting solely of conclusory statements without supporting rationale are of diminished
probative value,9 and that the opinion of the physician must be based on a complete factual and
medical background, must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.10 As such, Dr. Gordon’s report also
failed to satisfy the causal relationship requirement of appellant’s claim.

7

James Mack, 43 ECAB 321 (1991).

8

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

9

William C. Thomas, 45 ECAB 591 (1994).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

Appellant submitted additional reports from Dr. Poage and Dr. Gensler, however, these
reports did not address the causal relationship issue. While OWCP also received progress notes
from a physician’s assistant, the Board has long held that a “physician’s assistant” is not a
“physician” as defined under FECA. Their opinions are of no probative value.11 The Board
therefore finds that, as appellant did not submit rationalized medical evidence to establish that
his back condition was causally related to his July 15, 2011 employment incident, appellant has
failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on July 15, 2011.
ORDER
IT IS HEREBY ORDERED THAT the January 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

11

See Roy L. Humphrey, 57 ECAB 238 (2005).

5

